Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael Tieff on 6-13-22.

The application has been amended as follows: 
Claim 15, line 1,
	“1” has been changed to ---4---

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
-Claims 1, 4-17, 19 & 29 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the underlined limitations, which are considered in combination with other limitations, as specified in each independent claim as following:
Independent Claim 1.
A coding method, comprising: 
determining a target quantity of segments of a sequence to be coded according to a length of the sequence to be coded, a transmission code rate and a preset first function; 
wherein the preset first function comprises: 
an integer of N = a1*K/g(R), wherein the g(R) is a linear function or a nonlinear function, a1 is a first scaling factor, K is the length of the sequence to be coded, R is the transmission code rate, and N is the target quantity; 
performing segmentation on the sequence to be coded according to the target quantity; 
coding each sub-sequence obtained after segmentation; and 
concatenating sub-sequences after coding.

Independent Claim 19.
An electronic device, comprising: 
a memory and a processor; 
the processor is configured to read programs in the memory to perform a process of: 
determining a target quantity of segments of a sequence to be coded according to a length of the sequence to be coded, a transmission code rate and a preset first function; 
wherein the preset first function comprises: 
an integer of N = a1*K/g(R), wherein the g(R) is a linear function or a nonlinear function, a1 is a first scaling factor, K is the length of the sequence to be coded, R is the transmission code rate, and N is the target quantity; 
performing segmentation on the sequence to be coded according to the target quantity; 
coding each sub-sequence obtained after segmenting; and 
concatenating sub-sequences after coding.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xie (US 20200099399 A1) discloses a data processing method and apparatus. The data process method includes: determining, by a transmitting node, a code block length N.sub.0 for encoding an information bit sequence to be transmitted according to a data characteristic for representing the information bit sequence to be transmitted and a preset parameter corresponding to the data characteristic; performing, by the transmitting node, polar encoding on the information bit sequence to be transmitted according to the code block length N.sub.0; and transmitting, by the transmitting node, a code block obtained through the polar encoding to a receiving node {Figs.1-9}.
Jang (US 9526089 B2) discloses a method for a terminal to transmit control information in a wireless communication system. The method includes encoding a plurality of pieces of control information and transmitting the plurality of encoded control information and data information through a data channel. During the encoding of the plurality of control information, a channel quality indicator (CQI) and a precoding matrix index (PMI) for an entire frequency band are encoded jointly or separately, and each piece of the plurality of pieces of encoded control information and the data information is mapped into a resource block of the data channel, and is then transmitted {Figs.2-9}.

Akkarakaran (US 9380490 B2) discloses methods and apparatuses for uplink MIMO transmissions in a wireless communication system. In some particular aspects, scheduling of the uplink MIMO transmissions may make a determination between single stream, rank=1 transmissions and dual stream, rank=2 transmissions based on various factors. Further, when switching between single and dual stream transmissions in the presence of HARQ retransmissions of failed packets, the scheduling function may determine to transmit the HARQ retransmissions on a single stream transmission or to transmit the HARQ retransmissions on one stream while transmitting new packets on the other stream {Figs.4-19}.

Xu (US 10,666,391 B2) discloses a method for encoding data in a wireless communication network. A communication device obtains an information bit sequence of a bit length K and a code length M. When M is greater than or equal to a first threshold and K is greater than or equal to a second threshold, the device divides the information bit sequence into p subsequences that are of an equal length K.sub.1. Then the device encodes each of the p subsequence to obtain p encoded subsequences. The device rate-matches each of the p encoded subsequences to obtain p rate matched subsequences, concatenates the p rate matched subsequences to obtain the output sequence of the code length M, then outputs the output sequence {Figs.2-5, 9}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464